People v Boursiquot (2020 NY Slip Op 05219)





People v Boursiquot


2020 NY Slip Op 05219


Decided on September 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-00935
2019-00936
2019-00937
2019-00938
2019-00939

[*1]The People of the State of New York, respondent,
vGladimir Boursiquot, appellant. (Ind. Nos. 13-00455, 13-00460, 18-00097, 18-00098, 18-00099)


James D. Licata, New City, NY (Lois Cappelletti of counsel), for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Tina L. Guccione of counsel; Coleen A. Fortes on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) three judgments of the County Court, Rockland County (David S. Zuckerman, J.), all rendered December 18, 2018, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 18-00097, criminal sale of a controlled substance in the third degree under Indictment No. 18-00098, and criminal sale of a controlled substance in the third degree under Indictment No. 18-00099, upon his pleas of guilty, and imposing sentences, and (2) two amended judgments of the same court, both also rendered December 18, 2018, revoking sentences of probation previously imposed by the same court upon his admissions that he violated conditions thereof, and imposing, respectively, a sentence of imprisonment plus postrelease supervision upon his previous conviction of attempted criminal possession of controlled substance in the third degree under Indictment No. 13-00455, and a sentence of imprisonment upon his previous conviction of conspiracy in the fourth degree under Indictment No. 13-00460.
ORDERED that the judgments and amended judgments are affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Sanders, 25 NY3d 337, 340-341). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentences imposed were excessive (see People v Lopez, 6 NY3d 248, 256).
LEVENTHAL, J.P., LASALLE, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court